Citation Nr: 0312661	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  00-23 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for chronic lumbosacral 
strain with degenerative joint disease and degenerative disc 
disease, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel




INTRODUCTION

The veteran had over 20 years and 10 months of active duty 
service, including a period from March 1958 to January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 RO rating decision, 
which, among other things, confirmed and continued a 10 
percent disability rating for a lumbosacral strain with 
traumatic arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 
5295-5010.  This case was previously before the Board in May 
2001, when it was remanded for additional development.  By a 
June 2002 RO rating decision, the issue on appeal was re-
characterized as including lumbosacral strain with 
degenerative joint disease and degenerative disc disease, and 
the veteran's disability rating was increased to 40 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5293, 
from October 25, 1999.

The Board notes that in July 2002, the veteran raised the 
issues of entitlement to increased compensation based on 
unemployability, and entitlement to increased ratings for 
"kidney" and "neck" disabilities.  Such questions have not 
yet been addressed by the RO and are consequently referred to 
the RO for appropriate action. 


REMAND

In 2002, VA issued regulations permitting the Board to 
conduct internal development of the record in certain cases.  
See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 
38 C.F.R. § 19.9).  Nevertheless, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit, in Disabled 
Am. Veterans v. Sec'y of Veterans Affairs, No. 02-7304 (Fed. 
Cir. May 1, 2003) (DAV), held that 38 C.F.R. § 19.9(a)(2) 
(which authorized the Board to conduct its own evidentiary 
development) was invalid because, in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, it allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration and 
without having to obtain the appellant's waiver of the right 
to initial consideration of the evidence by the RO.  DAV does 
not prohibit the Board from developing evidence, provided 
that the Board does not adjudicate the claim based on any new 
evidence it obtains unless the claimant waives initial 
consideration of such evidence by first-tier adjudicators in 
the Veterans Benefits Administration (VBA).  See VAOPGCPREC 
1-2003 (May 21, 2003).  

In the instant case, the veteran submitted additional private 
medical records to the Board in November 2002, and waived his 
right to initial RO consideration with respect to that 
evidence.  Nevertheless, additional evidentiary development 
is required in this case and the veteran has not waived his 
right to RO consideration of any evidence obtained.  The 
Board will remand the case to the RO for completion of the 
development.  DAV, supra.  

In rating the veteran's chronic lumbosacral strain with 
degenerative joint disease and degenerative disc disease, the 
RO has considered 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(arthritis, due to trauma) and Diagnostic Code 5293 
(intervertebral disc syndrome).  The Board notes that the 
schedular criteria by which intervertebral disc syndrome is 
rated changed after the veteran filed his claim in October 
1999.  38 C.F.R. § 4.71a (2002); 67 Fed. Reg. 54345-49 
(Aug. 22, 2002) (to be codified at 38 C.F.R. § 4.71a 
(Diagnostic Code 5293)).   Where the regulations change while 
a case is pending, the version most favorable to the claimant 
applies, absent expressed intent to the contrary.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  Because 
additional development is necessary in the veteran's case, as 
will be discussed below, time will be saved if any additional 
notice required as a result of the changes in the rating 
criteria is conducted while the file is at the RO.  By so 
doing, the veteran will be given ample opportunity to submit 
evidence relative to the changed criteria and have the RO 
consider the evidence before returning the case to the Board.  
See DAV, supra.  As such, the veteran should again be 
specifically advised by the RO of the new and the old rating 
criteria for intervertebral disc syndrome, and the RO should 
specifically evaluate his claim under 38 C.F.R. § 4.71a as 
these provisions existed at the time he filed his claim, and 
as amended during the pendency of his appeal.  See Karnas, 
supra.  

Moreover, additional development of the medical evidence is 
required as a result of the changes in the rating criteria.  
The Board finds that giving the veteran another opportunity 
to appear for VA neurological and orthopedic examinations 
would be appropriate because the record does not contain a 
current examination that takes into account the new criteria 
that may be found applicable in this veteran's case-those by 
which intervertebral disc syndrome is rated.  See 67 Fed. 
Reg. 54,345-49 (Aug. 22, 2002) (to be codified at 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293)).  Consequently, as the 
current evidence of record is insufficient to rate the 
veteran's low back disability, the veteran should be afforded 
new VA examinations that evaluate the veteran's 
symptomatology in terms pertinent to the rating criteria that 
were in effect when the veteran filed his claim, as well as 
the rating criteria as amended during the pendency of his 
appeal.  See 38 C.F.R. § 4.71a (Diagnostic Code 5293) (2002); 
67 Fed. Reg. 54,345-49 (Aug. 22, 2002) (to be codified at 
38 C.F.R. § 4.71a (Diagnostic Code 5293)).  

In addition, there are missing VA treatment records which 
should be associated with the claims file.  The veteran 
reported in July 2002 that he had received treatment for his 
low back at the VA Medical Center (VAMC) in Tampa, Florida 
since 2001.  Review of the claims file reveals that the most 
recent VA treatment records from the Tampa VAMC are dated in 
2000.  Therefore, it appears that there are pertinent VA 
treatment records which should be associated with the claims 
file.  As for VA's obligation to secure the aforementioned 
records, it should be pointed out that VA adjudicators are 
charged with constructive notice of documents generated by VA 
whether in the claims file or not.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  In this regard, the Board notes that, 
because of the need to ensure that all potentially relevant 
VA records are made part of the claims file, a remand is 
required.  Id.  

In addition, certain private medical records should be 
obtained.  VA treatment notes dated in December 1999 reveal 
that the veteran was receiving treatment from a chiropractor 
in Dade City, Florida at that time.  In the May 2001 remand, 
the Board requested that these treatment records be obtained.  
Review of the file indicates that treatment records dated 
from 1992 to September 1999 from the veteran's private 
chiropractor, Stephen E. Newton, D.C. are of record.  The 
Board notes that in August 2001 the RO requested that the 
veteran submit a release so that additional treatment records 
from Dr. Newton could be obtained.  The veteran did not 
respond to this request.  As such, it appears that there are 
missing pertinent private treatment records which should be 
associated with the claims file, if possible.  The veteran is 
reminded that the duty to assist is not a one-way street, and 
an appellant must do more than passively wait for assistance 
when he has information essential to his claim.  Wood v. 
Derwinski, 1 Vet. App. 190 (1990).  If a claimant wishes 
assistance, he cannot passively wait for it in circumstances 
where he should have information that is essential in 
obtaining the putative evidence.  Therefore, in light of the 
other development which must be undertaken in this case, the 
Board finds that another attempt should be made to associate 
all pertinent treatment records from Dr. Newton with the 
claims file.  

The Board notes that development such as that sought by this 
remand is consistent with the mandate of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
et seq. (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) (VCAA).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and superceded the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  

Additionally, certain notification requirements have been set 
out by the new law.  The Board notes that the Federal Circuit 
in DAV, supra, also held that 38 C.F.R. § 19.9(a)(2)(ii) 
(requiring the Board "to provide the notice required by 38 
U.S.C. [§] 5103(a)" and providing for "not less than 30 days 
to respond to the notice") was invalid because it was 
contrary to 38 U.S.C. § 5103(b), which allows a claimant one 
year to submit evidence.  

In this case, the RO sent a VCAA notice letter to the veteran 
in August 2001.  Nevertheless, Board finds that the RO should 
ensure that any additional notification required under 38 
U.S.C.A. § 5103(a) is made while the case is at the RO for 
the additional development needed in this case.  In re-
adjudicating this case, the RO should ensure that all 
notification and development actions required by the VCAA are 
met.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran should be 
specifically told of the information or 
evidence he must submit, and he should 
be advised of the one-year period set 
forth in 38 U.S.C.A. § 5103(b) (West 
2002).  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for his service-connected disability 
since 1998.  The RO should ensure that 
all pertinent records of private or VA 
treatment are procured for review, 
including all pertinent treatment records 
from the VAMC in Tampa, Florida dated 
from 1998 to the present, as well as all 
pertinent treatment records from Stephen 
E. Newton, D.C., dated from 1998 to the 
present.  The RO should ensure that all 
pertinent records of private or VA 
treatment are procured for review.  

3.  After completing the development 
sought above, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination and 
neurological examination to determine the 
severity of his chronic low back strain 
with degenerative joint disease and 
degenerative disc disease.  All indicated 
tests and studies, to include x-rays and 
other diagnostic procedures deemed 
necessary, should be conducted.  The 
claims folder, a copy of this remand, the 
former and revised rating criteria for 
rating disabilities of the spine under 
38 C.F.R. § 4.71a, along with any 
additional evidence obtained pursuant to 
the requests above, should be made 
available to the examiner(s) for review.  
Clinical findings should be elicited so 
that both the old and new rating criteria 
for rating disabilities of the spine may 
be applied.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5289, 5292, 
5293, 5295) (2002); 67 Fed. Reg. 54,345-
49 (Aug. 22, 2002) (to be codified at 38 
C.F.R. § 4.71a (Diagnostic Code 5293)).  
With regards to the neurological 
examination, the examiner should indicate 
whether the veteran experiences any disc 
syndrome as a result of his lumbosacral 
strain with degenerative joint disease 
and degenerative disc disease.  Any 
neurologic impairment due to such disc 
syndrome should be described in detail.  
The nerves affected and degree of 
disability of each should be reported.  
With regards to the orthopedic 
examination, after reviewing the 
veteran's complaints and medical history, 
the orthopedic examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the veteran experiences functional 
impairments, such as weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, etc., and 
should equate such problems to the rating 
criteria beyond that shown clinically.  
(In other words, functional losses due to 
pain, etc. may result in disability 
tantamount to that contemplated by the 
criteria for a higher rating.  If so, the 
orthopedic examiner should so state.)  
See DeLuca v. West, 8 Vet. App. 202 
(1995).  In addition, the frequency and 
duration of incapacitating episodes 
(prescribed bed rest) should be 
specifically noted.  The rationale for 
all opinions should be explained in 
detail.  If the examiner(s) provides an 
opinion that is contrary to one already 
of record, the examiner(s) should point 
to specific findings and/or medical 
authority to explain why his or her 
opinion differs from the opinion(s) 
already of record.  In this regard, the 
examiner(s) should specifically address 
the findings made in the October 2001 VA 
examination report, as well as those made 
in the private records from Brooksville 
Regional Hospital dated from July 2002 to 
August 2002.

4.  The RO should ensure that the 
examination reports comply with this 
remand, especially with respect to the 
instructions to provide specific findings 
relative to both old and new rating 
criteria.  If any report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.  

5.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the veteran's 
claim, including evaluating his service-
connected disability under 38 C.F.R. § 
4.71a as it was at the time he filed his 
claim, and as amended during the pendency 
of his appeal.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2002); 67 Fed. 
Reg. 54345-54349 (August 22, 2002) (to be 
codified at 38 C.F.R. § 4.71a (Diagnostic 
Code 5293)).  If the benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued.  The 
SSOC should include a complete recitation 
of both the old and the new rating 
criteria for intervertebral disc syndrome 
under 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  It should also refer to any 
Diagnostic Codes relating to evaluation 
of any affected nerve(s).  If the veteran 
does not appear for a scheduled 
examination, the SSOC should specifically 
recite the provisions of 38 C.F.R. § 
3.655 (2002) and explain the effect of 
this regulation on the veteran's claim.  
The veteran and his representative should 
be afforded an opportunity to respond.  
(The RO should ensure that the period for 
response set forth in 38 U.S.C.A. 
§ 5103(b) expires before returning the 
case to the Board.)

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2002), the case should be returned to 
the Board.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

